DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 6 and 9 have been cancelled. Claims 10- 20 have been added. Claims 1- 5, 7, 8, and 10- 20 are currently pending and under consideration. 

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Apr. 12, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
A.  Specifically, claim 4 requires Y3 to be both 1) COOH (formula IIb); and 2) an unsubstituted primary amide group. Further, claim 4 depends from claim 1; however, the Markush group of claim 1 does not include a primary amide. Thus, the meets and bounds of the claim 4 would not be clear to one having ordinary skill. Therefore claim 4 is rejected as indefinite.  For the purposes of this Office Action, the examiner is interpreting the claim to encompass the limitations of claim one and formula IIb, wherein Cysteine represents a c-terminal amino acid which terminates in a carboxylic acid group (-COOH) pending applicants’ clarification of this issue. 
B.  In addition, The Y1 Markush group of independent claim 1 – on which claim 4 depends – does not allow a single H (hydrogen) atom in the Y1 position. Further, the structure of claim 4-formula IIb necessitates that Y1 is the amino terminal peptide function (NH2). It is unclear how the requirements of the independent claim, claim 4-formula IIb, and the limitation of Y1 as a hydrogen atom can all be encompassed in the same embodiment. As such, one would not be able to determine the metes and bounds of the claim.  Therefore, claim 4 is rejected as indefinite. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8, 10- 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PONTICELLI, Ph.D. Thesis, Pub: Jan. 1, 2007, (Ponticelli_07) on IDS; in further view of PONTICELLI, JOURNAL OF BIOLOGICAL CHEMISTRY, Pub: Dec. 5, 2008 (Ponticelli_08), on IDS; and DiMARCHI, US 2012/0329707 A1, Pub: Dec. 27, 2012.
Regarding claims 1, 4, and 10, both Ponticelli_07 and Ponticelli_08 disclose a tetrameric tripeptide: Gly-Lys{Lys2)-[4-23-5]4, wherein "4" identifies the amino acid D-Glu, "23" identifies the amino acid L-Cysteine(S-benzyl) (L-Cys{Bzl)), and "5" identifies the amino acid L-Cyclohexylalanine (L-Cha); Y1 is the amino -terminal peptide function (NH2); Y3 is a carboxylic group; Z1 and Z2 are Lysine residues; I = 2; j = 1; and z = 0. (pg. 32, lines 1- 2; pg. 50, section 5.2). 
	Ponticelli_07 discloses L and D- Cysteine(S-acetamydomethyl) as building blocks to generate tetrameric tripeptide libraries (or add a free thiol group to the disclosed molecular scaffold). (Table 4). Ponticelli_07 teaches advantages of peptides (e.g. cheaper production and more medical delivery methods); and modification of the molecular scaffold to generate new peptide variants with increased affinity for Flt-1 (VEGFR-1). (pg. 4; pg. 23, section 2.9; and pg. 47, last 2 lines). The molecular scaffold is as follows: 
    PNG
    media_image1.png
    532
    1034
    media_image1.png
    Greyscale
 (pg. 27, Figure 3). 
	Ponticelli_07 discloses that peptide stability is crucial for in vivo applications. In addition, the disclosure highlights the functional importance of both the specific tripeptide (4-23-5) and the tetrameric structural portion of the scaffold (lysine residues) for the inhibition of VEGFR-1. (pgs. 46- 47; figures 11- 15). 
	Thus, both Ponticelli_07 (pg. 32, lines 1- 2; pg. 50, section 5.2) and Ponticelli_08 (Figure 1 (A)) disclose the following tetramer of the 4-23-5 peptide structure:
    PNG
    media_image2.png
    181
    437
    media_image2.png
    Greyscale
, which meets the limitations of Formula II. Specifically, wherein Y1 is the amino terminal peptide function (NH2); Y3 is COOH; Z1 = Lysine; Z2 = lysine; i = 2; j = 1; and z = 0, with the condition that when I = 2, j = 1, and z – 0, and Z3 is omitted.
	Neither Ponticelli_07 nor Ponticelli_08 disclose a peptide characterized by a Y2 that is selected from an α-amino acid characterized by a least one thiol or thioether group; and R-Glu-S-Cys(Bzl)-S-Cha.
	DiMarchi teaches modifying c-terminal amino acids to cysteine or homocysteine to conjugate effector peptides through thiol groups to hydrophilic moieties; resulting in PEGylation through thioether linkages, thereby increased solubility, stability, and bioavailability at physiological pH. ([0097]; and [0245]- [0249]). In addition, DiMarchi teaches the addition of targeting moieties, and linkers to create dimers through tail-to-tail disulfide bonds, and attachment of functional moieties to increase therapeutic and prophylactic effects (e.g. cleavable/ labile moieties). ([0274]). DiMarchi also teaches that the person having ordinary skill would modify the peptides in a position which would not interfere with the function of the analog. ([0274]).
	Thus, one having ordinary skill following the teachings of Ponticelli_07 (e.g. the importance of peptide stability; and the functional importance of both the specific tripeptide and tetrapeptide portions of the 4-23-5 peptide), would have been motivated to apply the various functional additions made available by modifying the c-terminal amino acid to include a free thiol group (e.g. thioether bonded PEG to increase stability {DiMarchi}).  As such; by applying the teachings of DiMarchi to the product of Ponticelli_07/_08, the artisan would have had a high expectation of successfully increasing peptide stability, solubility, and bio-availability at physiological pH. In addition, the artisan would have expected that the addition of a free thiol functional group to the 4-23-5 tetramer at the c-terminal end would allow tail to tail dimerization, linkage of additional functional moieties, or creation of cleavable bonds in the area least likely to effect the specificity of the known VEGFR-1 inhibitory peptides (4-23-5 tripeptide and Lys scaffold, as taught by Ponticelli_07). Therefore, the present Y2 limitation (thiols, thioethers, additional 4-23-5 tripeptides) would have been obvious to one having ordinary skill in the art at the time of filing.  
Regarding claim 2, Ponticelli_07/ _08 disclose trifunctional molecules in the form of a lysine amino acid residue (two primary amines and a carboxylic acid functional group), wherein “k” is = 4 and “B” is an amino group or the primary amine of a lysine residue. (pg. 27, figure 3).
Regarding claim 3 and 11, Ponticelli_07 discloses the “4-23-5 peptide”. (pg. 27, figure 3; pg. 32, lines 1-2; and pg. 50, section 5.2). The structure of the disclosed peptide of Ponticelli_07 is more clearly illustrated by Ponticelli_08:
[AltContent: rect][AltContent: rect][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval] 
    PNG
    media_image3.png
    702
    789
    media_image3.png
    Greyscale
. (Figure 1 (A) and (B)). The claim limitations regarding amide (peptide) bonds are noted (black circles) in the disclosed structure. 
	With respect to the limitation of claim 11, instances of R and S-Lysine in the “B” position can be noted in the disclosed structure (red rectangles).
Regarding claim 4, the examiner is interpreting the claim to encompass the limitations of claim 1 and formula IIb, wherein Cysteine represents a c-terminal amino acid which terminates in a carboxylic acid group (-COOH). Thus, the above analysis of claim 1 can be applied to the limitations of claim 4.
Regarding claim 5, Ponticelli_07 discloses injection of the 4-23-5 peptide in DMSO (Dimethyl Sulfoxide). (pg. 52, section 5.10).
Regarding claim 7, Ponticelli_07 discloses injection of 4-23-5 peptide to a mouse with an induced pathological neo-angiogenesis. (pg. 52, section 5.10).
Regarding claims 8, 12, and 20, Ponticelli_07 discloses multiple pathological conditions associated with increased angiogenesis. Disclosed conditions include those associated with blood vessels, adipose tissue, skin, eye, reproductive system, and bones/ joints associated with the VEGF family and VEGFR-1 activation; including inhibition of VEGFR-1 resulting in prevention of tumor metastasis. (pgs. 11- 14, Fig. 1; section 2.2; pg. 13, Table 1; section 2.5). 	Ponticelli_07 teaches modulation of PIGF/Flt-1 as a therapeutic target for treatment of pathological angiogenesis. (pg. 22, last 6 lines). Ponticelli_07 also discloses selective inhibition of human PIGF and human VEGF binding via administration of the 4-23-5 peptide in relation to DMSO. (Figure 11).
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the 4-23-5 peptide (as disclosed by Ponticelli_07/ _08) to include a C-terminal thiol (as taught by DiMarchi) at the time of filing. One would have been motivated to do so to increase stability and bioavailability in pharmaceutical compositions for the treatment of VEGFR-1 overexpression/ activation and/or to add a site for the addition of other functional moieties such as targeting groups or PEG.
	The artisan applying the teachings of administering the peptide of Ponticelli_07/ _08 would have been motivated to deliver the molecule to a patient in need of treatment of pathologic angiogenesis in the systems described. Therefore, one of ordinary skill would have had a high expectation that the modification (e.g. PEGylation by thioether bond {DiMarchi}) would have allowed for successful patient administration in vivo; and would have reasonably expected to observe an increase the solubility and bioavailability; thereby, the clinical efficacy and functionality of the known inhibitor at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-5, 7, 8, and 10- 20 are rejected under 35 U.S.C. 103 as being unpatentable over PONTICELLI, Ph.D. Thesis, Pub: Jan. 1, 2007, (Ponticelli_07) on IDS; in further view of PONTICELLI, JOURNAL OF BIOLOGICAL CHEMISTRY, Pub: Dec. 5, 2008 (Ponticelli_08), on IDS; and DiMARCHI, US 2012/0329707 A1, Pub: Dec. 27, 2012; as applied to claims 1- 5, 7, 8, 10- 12, and 20, in further view of CARMELIET, WO 01/85796 A2, Pub: Nov. 15, 2001, on IDS.
Regarding claims 13- 19, Ponticelli_07 and Ponticelli_08 in view of DiMarchi discloses administration of a peptide of claims 1, 4, or 10 in a pharmaceutically accepted solution for a VEGFR-1 dependent pathological angiogenesis; and teaches VEGFR-1 inhibitors for the treatment of conditions of the systems of claim 8. 
	The art does not disclose administration for treatment of the specific conditions recited in claims 13- 19.
Carmeliet teaches methods of treating VEGFR-1 associated conditions using tetrapeptide inhibitors as medicine. (Title; Abstract; claims 1, 2, and 5). Regarding claim 13, Carmeliet teaches treatment of pathological angiogenesis including conditions involving eye (e.g. retinopathy of prematurity, diabetic retinopathy, choroidal and other intraocular disorders, leukomalacia, neoplasms and metastasis). (pg. 9 line 28).
Regarding claim 14, Carmeliet teaches treatment of pathological conditions including benign and malignant tumor formation (e.g. lipomas; angiomas; osteomas; chondromas; adenomas; carcinomas of the skin, breast, respiratory tract, gastrointestinal tract, endocrine glands, genitourinary system; sarcomas in fibrous tissue, adipose tissue, muscle, blood vessels, bone, cartilage; carcinosarcomas; leukemias and lymphomas; brain tumors; and melanomas). (pg. 9, line 32; pg. 12, claim 7).
Regarding claim 15, Carmeliet teaches treatment of pathological angiogenesis including conditions involving bone and joints (e.g. rheumatoid arthritis, synovitis, bone and cartilage destruction, osteomyelitis, pannus growth, osteophyte formation, neoplasms and metastasis). (pg. 9, lines 19- 21).
Regarding claim 16, Carmeliet teaches treatment of pathological angiogenesis including conditions involving blood vessels (e.g. atherosclerosis, hemangioma, and hemangioendothelioma). (pg. 9, line 19).
Regarding claim 17, Carmeliet teaches treatment of pathological angiogenesis including conditions involving the skin (e.g. warts, pyogenic granulomas, hair growth, Kaposi's sarcoma, scar keloids, allergic [o]edema, neoplasms). (pg. 9, lines 21- 22).
Regarding claim 18, Carmeliet teaches treatment of pathological angiogenesis including conditions of obesity and retinal ischemic diseases (e.g. diabetic retinopathy). (pg. 9, line 30; and pg.9 line 33- pg. 10, line 9).
Regarding claim 19, Carmeliet teaches treatment of pathological angiogenesis including the conditions of AIDS and Kaposi sarcomas. (pg. 9, lines 22 and 31).
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the 4-23-5 peptide (as disclosed by Ponticelli_07/ _08) to include a C-terminal thiol (as taught by DiMarchi) at the time of filing. Further, one practicing the teachings of scaffold modification (Ponticelli_07/ _08) would have been motivated to do so to increase stability and bioavailability in pharmaceutical compositions for the treatment of VEGFR-1 overexpression/ activation. In addition, the artisan would have had a high expectation that the modification would have allowed for successful patient administration, additional crosslinking by disulfide bonds or linkers, and such augmentations would have reasonably been expected to increase the clinical efficacy and functionality of the tetrapeptide alone or in combination with additional functional moieties or linkers (as taught by DiMarchi).
Further, it would have been obvious to one having ordinary skill to apply method of administering a tetrapeptide demonstrating PIGF/ VEGF/ VEGFR-1 inhibition (Ponticelli_07) to treat the PIGF/ VEGFR-1 dependent pathological angiogenesis, retinal, and inflammatory conditions taught and claimed by Carmeliet at the time of filing. The artisan practicing the teachings of Ponticelli_07/ 08 as modified by DiMarchi (e.g. administration to a mammal of a 4-23-5 peptide linked by thioether linkage to PEG to increase stability and bioavailability) would have a high expectation of suppressing pathological neo-angiogenesis in the systems taught by Ponticelli_07; as well as, in the conditions taught by Carmeliet (as they depend from the same ligand/receptor activations). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1- 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3- 7, 10, and 12- 20 of copending Application No. US 17/275,029 (‘029).
Regarding independent claim 1, independent claim 1 of ‘029 recites a method claim requiring the compound claimed in instant claim 1 to treat any pathological condition. Therefore, they are obvious variants.
Regarding claims 7, 8, and 10- 20, claim 7 is an obvious variant claim 1 of ‘029; claim 8 is an obvious variant of claim 6 of ‘029; claim 10 is an obvious variant claim 10 of ‘029; claim 11 is an obvious variant claim 13 of ‘029; claim 12 is an obvious variant claim 12 of ‘029; claim 13 is an obvious variant claim 14 of ‘029; claim 14 is an obvious variant claim 15 of ‘029; claim 15 is an obvious variant claim 16 of ‘029; claim 16 is an obvious variant claim 17 of ‘029; claim 17 is an obvious variant claim 18 of ‘029; claim 18 is an obvious variant claim 19 of ‘029; claim 19 is an obvious variant claim 20 of ‘029; and claim 20 is an obvious variant claim 12 of ‘029.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Summary of Claims: Claims 1-5, 7, 8, and 10- 20 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658